Name: Commission Regulation (EEC) No 1444/80 of 9 June 1980 re-establishing the levying of customs duties on yarn of sheep' s or lambs' wool or of fine animal hair, put up for retail sale, products of category 49 (code 0490), originating in Uruguay, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 6 . 80No L 144/16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1444/80 of 9 June 1980 re-establishing the levying of customs duties on yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale, products of category 49 (code 0490), originating in Uruguay, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ( ! ), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex 6, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 (1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached : Whereas, in respect of yarn of sheep's or lambs wool or fine animal hair, put up for retail sale, products of category 49, the ceiling should be two tonnes ; whereas on 27 May 1980 the amounts of imports into the Community of the products in question, origi ­ nating in Uruguay, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives or Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Uruguay, HAS ADOPTED THIS REGULATION : Article 1 As from 13 June 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Community and originating in Uruguay : Code Category CCT heading No NIMEXE code (1980) Description ( 1 ) (2) (3) ( «&gt; 0490 49 ex 53.10 53.10-11 ; 15 Yarn of sheep's or lambs' wool , of horsehair or of other animal hair fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 June 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission ( i ) OJ No L 332, 27 . 12. 1979, p. 1 . !